United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-41695
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

ALFRED ALDRIDGE SMALLEY, JR.,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. L-02-CR-793-1
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Alfred Aldridge Smalley, Jr., pleaded guilty to one count of

transporting an undocumented alien for financial gain.      Smalley

argues on appeal that his conviction and guilty plea should be

vacated because a magistrate judge, rather than an Article III

judge, presided over his FED. R. CRIM. P. 11 colloquy; that the

district court impermissibly delegated its authority to require

payment for drug testing to the probation office; and that the

terms of supervised release contained in the written judgment


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41695
                                -2-

entered by the district court conflict with the court’s oral

pronouncement at sentencing.

     Smalley correctly acknowledges that his first two arguments

are foreclosed by this court’s precedent and states that he

raises them merely to preserve the issues for Supreme Court

review.   See United States v. Dees, 125 F.3d 261, 264-66 (5th

Cir. 1997); United States v. Warden, 291 F.3d 363, 364-66 (5th

Cir. 2002).   We find no abuse of discretion in the written terms

of supervised release imposed by the district court.   Warden, 291

F.3d at 364-65; United States v. Vega, 332 F.3d 849, 851 (5th

Cir. 2003).

     AFFIRMED.